
	

115 SRES 324 ATS: Designating November 9, 2017, as “National Diabetes Heart Health Awareness Day”, coinciding with American Diabetes Month.
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 324
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2017
			Mr. Nelson (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 9, 2017, as National Diabetes Heart Health Awareness Day, coinciding with American Diabetes Month.
	
	
 Whereas 30,300,000 people in the United States, or 9.4 percent of the population, have diabetes, including an estimated 7,200,000 people who are undiagnosed and an additional 84,100,000 people who have prediabetes;
 Whereas adults with diabetes are 2 to 4 times more likely to die from heart disease than adults without diabetes;
 Whereas at least 68 percent of people who are 65 or older and who have diabetes die from some form of heart disease;
 Whereas, among Medicare fee-for-service beneficiaries, diabetes and cardiovascular disease are common, with cardiovascular disease affecting 31 percent of beneficiaries and diabetes affecting 28 percent of beneficiaries;
 Whereas the American Heart Association considers diabetes to be 1 of the 7 major controllable risk factors for cardiovascular disease;
 Whereas minority populations are disproportionately affected by both cardiovascular disease and diabetes;
 Whereas findings from a recent study reveal that 52 percent of adults living with type 2 diabetes are unaware they are at an increased risk for cardiovascular disease and complications from cardiovascular disease;
 Whereas 2 out of 3 deaths in people with type 2 diabetes are attributed to cardiovascular disease; Whereas obesity, poor diet, and lack of physical activity are all major risk factors for type 2 diabetes and cardiovascular disease;
 Whereas 1,250,000 people in the United States have type 1 diabetes and the incidence of type 1 diabetes is increasing by more than an average of 2 percent each year;
 Whereas cardiovascular disease is a major cause of mortality for people with type 1 diabetes; Whereas, according to the American Diabetes Association, diagnosed and undiagnosed diabetes cost the United States $322,000,000,000 in 2012;
 Whereas cardiovascular disease accounts for 26 percent of the hospital inpatient costs of treating people with diabetes;
 Whereas most of the costs of diabetes, 62 percent, is provided by government insurance, including Medicare, Medicaid, and the military;
 Whereas appropriate awareness and education about the cardiovascular risks associated with diabetes can effectively reduce the health and financial burden of illness; and
 Whereas the designation of November 9, 2017, as National Diabetes Heart Health Awareness Day and coinciding with American Diabetes Month, will raise public awareness about the specific risks of heart disease for people with diabetes and help to ensure people at risk receive a timely diagnosis and proper treatment: Now, therefore, be it
		
	
 That the Senate— (1)designates November 9, 2017, as National Diabetes Heart Health Awareness Day;
 (2)supports the efforts of the Secretary of Health and Human Services, as well as the entire medical community, to educate people about the risks, symptoms, and treatment of diabetes to include comorbid cardiovascular diseases and risk factors;
 (3)encourages the greater coordination of federally funded efforts that address diabetes or cardiovascular disease independently to incorporate the common comorbidity of diabetes and cardiovascular disease, including education and actions that address both; and
 (4)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Secretary of Health and Human Services.
			
